DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending for examination.

Response to Arguments
Applicant's Arguments/Remarks, filed 08/29/2022, with respect to the rejection of the pending claims under 35 U.S.C. §103 have been fully considered.
Applicant merely argues that the cited references fail to disclose or suggest such a pattern agent (Arg./Rem., page 3). Applicant further explain the feature of the invention in light of the specification (Arg./Rem., pages 2-3). However, applicant did not clearly explain which limitations are not mapped and why the citations are not disclose the elements of the claimed limitations, therefore, examiner is unable to response the argument properly.
Examiner relied on the combined teaching of Patton and Edgington (in combination with the prior art as a whole) to reject the limitations at issue.  Patton teaches when a detected event matches a user rule, the user is notified of the detected event. … a user can formulate a query [¶¶ 0354-0355]. On an ongoing basis and/or as events are detected, event notification or another similar module can compare defined rules to combinations of one or more detected events. When match is detected, event notification or the other similar module can send a notification in accordance with notification preferences (e.g., SMS, email, in app) [¶ 0580]. Patton also teaches Events including Computer Aided Dispatch (CAD) incident codes [¶ 0397]. Edgington teaches an event analysis engine configured to monitor and collect data related to an emergency or crisis from external systems…  The event analysis engine also can analyze information received and generated by computer aided dispatch systems. [¶ 0030]. event pattern evaluation engine analyze patterns from previous events, categorize current event and assign rank value [¶ 0036].
Therefore, Examiner is not persuaded and finds that the applied reference of Patton and Edgington, appears to teach all of the applicant’s claimed limitation. Thus, the rejection of the pending claims will remain.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of co-pending Application No. 15/855,550. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application is anticipated by the subject matter in the relevant claims of Application No. 16/855,550.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application: 16/855,561
Co-Pending application: 16/855,550
Claim 1. A computer-aided dispatch (CAD) system comprising: a CAD database storing CAD data including event descriptions;
Claim 1. A computer-aided dispatch (CAD) system comprising: a CAD database storing CAD data;
at least one server comprising a
tangible, non-transitory computer readable medium having stored thereon a pattern agent configured to operate autonomously without being queried by a user to identify information in event descriptions based on defined pattern expressions and to produce
dispatch-related notifications
including identified information and an associated user-selectable action relative to the identified
at least one server comprising a
tangible, non-transitory computer readable medium having stored
thereon an artificially intelligent
statistic agent configured to operate
autonomously without being queried by a user and trained to monitor operational variables in the CAD data having at least a predetermined frequency of occurrence to detect outliers that exceed expected limits and to produce dispatch-related notifications to notify of outliers.


Although the claims at issue are not identical, they are not patentably distinct from each other because, the claim “identify information in event descriptions based on defined pattern expressions” of the instant application is generic to all that is recited in the claim “trained to monitor operational variables in the CAD data to detect outliers” in reference application and therefore, the claim limitations of the instant application are anticipated by the reference application. (See, MPEP 804 II.B.1.)
As to Claim 11, the claims in the instant application correspond to claim 11, in the Co-pending Application No. 16/855,550.

Claims 1 and 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of co-pending Application No. 15/855,664. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application is anticipated by the subject matter in the relevant claims of Application No. 16/855,664.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application: 16/855,561
Co-Pending application: 16/855,664
Claim 1. A computer-aided dispatch (CAD) system comprising: a CAD database storing CAD data including event descriptions;
Claim 1. A computer-aided dispatch (CAD) system comprising: a CAD database storing CAD data including event descriptions; and
at least one server comprising a
tangible, non-transitory computer readable medium having stored thereon a pattern agent configured to operate autonomously without being queried by a user to identify information in event descriptions based on defined pattern expressions and to produce
dispatch-related notifications
including identified information and an associated user-selectable action relative to the identified
at least one server comprising a
tangible, non-transitory computer
readable medium having stored thereon an artificially intelligent similarity agent configured to operate autonomously without being queried by a user and trained to identify events in the CAD database that have similar
event information based on word
values derived through machine
learning and to produce dispatch-
related notifications regarding such
similar events.


Although the claims at issue are not identical, they are not patentably distinct from each other because, the claim “identify information in event descriptions based on defined pattern expressions” in instant application is generic to all that is recited in the claim “trained to identify events in the CAD database that have similar event information based on word values derived through machine learning” in reference application and therefore, the claim limitations of the instant application are anticipated by the reference application. (See, MPEP 804 II.B.1.).
As to Claim 11, the claims in the instant application correspond to claim 11, in the Co-pending Application No. 16/855,664.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4  and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0050611 (Patton et al.) in view of US 2015/0363518 (Edgington et al.).

Regarding Claim 1, Patton teaches  a computer-aided dispatch (CAD) system ([¶ 0011] systems for customizing event notifications based on user configuration parameters entered using a rules engine configuration environment. [¶ 0003], Entities (e.g., parents, guardians, friends, relatives, teachers, social workers, first responders, hospitals, delivery services, media outlets, government entities, etc.) may desire to be made aware of relevant events (e.g., fires, accidents, police presence, shootings, etc.) as close as possible to the events occurrence. [¶ 0205], Individual signals can be valued based on truth factor evaluation (e.g., Computer Aided Dispatch (CAD)) and Emergency Management System (EMS) radio communication signals) comprising: a CAD database storing CAD data including event descriptions ([¶ 0156], Events associated with a geo cell can be stored into an entry for the geo cell in the geo cell database. Thus, over time an historical progression of events within a geo cell can be accumulated. [0167] Geo determination module can query geo cell database with search terms. Geo cell database can identify any geo cells having supplemental information that matches search terms. For example, if search terms include a street address and a business name, geo cell database can identify geo cells having the street name and business name in the area defined by the geo cell.); and 
at least one server comprising a tangible, non-transitory computer readable medium having stored thereon (¶ 0067) …produce dispatch-related notifications including identified information ([¶ 0063], The event relevancy module can compare event characteristics to entity selected notification preferences. …determine a detected event is relevant to one or more entities. …forward to an event notification module along with entity identifiers for the one or more entities. The event notification module use the entity identifiers to notify the one or more entities of the relevant event. [see, also ¶¶ 0255, 0580]) and an associated user-selectable action relative to the identified information ([Fig. 22, ¶0494] For each event notification, a link [i.e., user-selectable action] may be provided. The link provides access to additional information about the message. [0496] the link provides access to an app that allows the user a full range of options relating to the event(s) that resulted in the trigger and notification. For example, the link may direct the user to the underlying information or data corresponding to the event. Additional tools or information may also be presented that can allow the user to perform actions such as dispatching resources, triage, communicating with people or resources also linked to the event, or the like.
Patton does not teach, but Edgington teaches a pattern agent configured to operate autonomously without being queried by a user to identify information in event descriptions based on defined pattern expressions ([¶ 0030], an event analysis engine monitors communications to, from, within and among emergency response agencies to detect, in real time, occurrences of emergency events. For example, the event analysis engine can detect and analyze calls into 911 and 311 call systems, dispatch communications, responder communications, and the like. The event analysis engine also can analyze information received and generated by computer aided dispatch systems. [0032] event analysis engine analyze the data in real time along with data previously collected. Based on the analysis of the data, the event analysis engine can identify patterns that exist in a current emergency event, identify contextual information. The event analysis engine identify patterns of events occurring in a current emergency or crisis, and compare those patterns to event patterns of previous emergencies or crises. Based on the comparison, the event analysis engine can identify the context of the current emergency events, and identify emergency events that need attention or further analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  Edgington with Patton in order to identify a pattern that exist in event information, because it would have enabled the system to identify a particular information based on define pattern, which need attention or further analysis.

Regarding Claim 2, Patton teaches a system according to claim 1, wherein each defined pattern expression includes a defined configuration of characters ([¶¶ 0354-0355] users can customize their experience by writing rules [i.e., defined pattern expression] to get notifications when relevant events are detected. …As events are detected, the detected events are checked to determine if they satisfy (match) any search queries. For example, a user can formulate a query. Characteristics of detected events can be compared to the query. The user is notified of detected events that match the static query. [¶ 0357], A user can combine rule conditions using rule operators, such as, for example, disjunctive operators, conjunctive operators, etc. For example, a Boolean “OR”(disjunctive), a Boolean “AND” (conjunctive), etc. can be used to combine rule conditions. [¶ 0373] In FIG. 19B, rule builder 1900 is depicted with different parameter values. For example, events 1806 have been modified to include “Shooting” and a Boolean “OR” operator with events categorized as “Robbery.”)

Regarding Claim 3, Patton teaches a system according to claim 2, wherein the defined configuration of characters is defined by a regular expression representing a combination of numbers, letters, and/or symbols ([¶¶ 0354-0355] users can customize their experience by writing rules [i.e., defined pattern expression] to get notifications when relevant events are detected. …As events are detected, the detected events are checked to determine if they satisfy (match) any search queries. For example, a user can formulate a query. Characteristics of detected events can be compared to the query. The user is notified of detected events that match the static query. [¶ 0357], A user can combine rule conditions using rule operators, such as, for example, disjunctive operators, conjunctive operators, etc. For example, a Boolean “OR”(disjunctive), a Boolean “AND” (conjunctive), etc. can be used to combine rule conditions. [¶¶ 0363-0265] For example, FIG. 18 shows a user interface element 1800 illustrating a summary of a rule that is in process of being created or defined by an entity or a user. For example, event parameters 1806 include AND operator 1814 and OR operator 1816 to illustrate the operators selected within the events configuration. Event parameters 1806 are configured such that to meet rule conditions, a “temperature above 100 F” must be detected along with either a “power outage” or a “flood.”. [¶ 0373] In FIG. 19B, rule builder 1900 is depicted with different parameter values. For example, events 1806 have been modified to include “Shooting” and a Boolean “OR” operator with events categorized as “Robbery.”).

Regarding Claim 4, Patton teaches a system according to claim 1, wherein the user-selectable action includes an option to look up the identified pattern expression in a database ([Fig. 22, ¶ 0494] For each event notification, a link [i.e., user-selectable action] may be provided. For example, link 2210 is depicted along with rule notification 2204. The link provides access to additional information about the message. For instance, the link may take the user to the rule [i.e., the identified pattern expression] that caused the trigger or may take the user to a stream of raw data that was used to determine the event that caused the trigger).

Claims 11-14 are rejected under the same rationale as claims 1-4.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patton in view of Edgington further in view of US 2019/0102438 (Murray et al.) and US 2016/0309310 (Herman et al.).

Regarding Claim 5, Patton in view of Edgington do not explicitly teach, however, Murray teaches a system according to claim 1, wherein, when the identified information includes a contact, ([¶ 0141] analyze data from a data source to determine whether any patterns exist…Patterns may be identified using a collection of regular expressions. …The data may be compared to different types of patterns to identify a pattern. Examples of pattern types that can be identified include, inter alia, US phone numbers [i.e. contact]. [¶0142], …identify patterns in data based on a set of regular expressions defined by semantic constraints or syntax constraints).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  Murray with Patton and Edgington in order to define a regular expression to identify a phone number, because it would have enabled the system to identify a particular information based on define pattern expression.
Patton in view of Edgington and Murray do not explicitly teach, however, Herman teaches the user-selectable action includes an option to communicate using the contact ([¶ 0078],  the system generates an alert…The alert includes an option to initiate a call).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  Herman with Patton, Edgington and Murray in order to provide an option in the alert to initiate a call, because it would have enabled the system to contact directly from the alert.

Claim 15 is rejected under the same rationale as claim 5.

Claims 6, 7, 10, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patton in view of Edgington further in view of Murray.

Regarding Claim 6, Patton in view of Edgington do not explicitly teach, however, Murray teaches a system according to claim 1, wherein the defined pattern expressions include a defined pattern expression for identifying phone numbers ([¶ 0141] analyze data from a data source to determine whether any patterns exist…Patterns may be identified using a collection of regular expressions. …The data may be compared to different types of patterns to identify a pattern. Examples of pattern types that can be identified include, without limitation, integers, decimals, dates or date/time strings, URLs, domain addresses, IP addresses, email addresses, version numbers, locale identifiers, UUIDs and other hexadecimal identifiers, social security numbers, US box numbers, typical US street address patterns, zip codes, US phone numbers, suite numbers, credit card numbers, proper names, personal information, and credit card vendors (emphasis added). [¶0142], … identify patterns in data based on a set of regular expressions defined by semantic constraints or syntax constraints).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  Murray with Patton and Edgington in order to define a regular expression to identify a phone number, because it would have enabled the system to identify a particular information based on define pattern expression.

Regarding Claim 7, Patton in view of Edgington do not explicitly teach, however, Murray teaches a system according to claim 1, wherein the defined pattern expressions include a defined pattern expression for identifying email addresses ([¶ 0141] analyze data from a data source to determine whether any patterns exist…Patterns may be identified using a collection of regular expressions. …The data may be compared to different types of patterns to identify a pattern. Examples of pattern types that can be identified include, without limitation, integers, decimals, dates or date/time strings, URLs, domain addresses, IP addresses, email addresses, version numbers, locale identifiers, UUIDs and other hexadecimal identifiers, social security numbers, US box numbers, typical US street address patterns, zip codes, US phone numbers, suite numbers, credit card numbers, proper names, personal information, and credit card vendors (emphasis added). [¶0142], … identify patterns in data based on a set of regular expressions defined by semantic constraints or syntax constraints).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  Murray with Patton and Edgington in order to define a regular expression to identify email address, because it would have enabled the system to identify a particular information based on define pattern expression.

Regarding Claim 10, Patton in view of Edgington do not explicitly teach, however, Murray teaches a system according to claim 1, wherein the defined pattern expressions include a defined pattern expression for identifying social security numbers ([¶ 0141] analyze data from a data source to determine whether any patterns exist…Patterns may be identified using a collection of regular expressions. …The data may be compared to different types of patterns to identify a pattern. Examples of pattern types that can be identified include, without limitation, integers, decimals, dates or date/time strings, URLs, domain addresses, IP addresses, email addresses, version numbers, locale identifiers, UUIDs and other hexadecimal identifiers, social security numbers, US box numbers, typical US street address patterns, zip codes, US phone numbers, suite numbers, credit card numbers, proper names, personal information, and credit card vendors (emphasis added). [¶0142], … identify patterns in data based on a set of regular expressions defined by semantic constraints or syntax constraints).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  Murray with Patton and Edgington in order to define a regular expression to identify social security number, because it would have enabled the system to identify a particular information based on define pattern expression.

Claims 16, 17 and 20 are rejected under the same rationale as claims 6, 7 and 10.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patton in view of Edgington further in view of US 2011/0320715 (Ickman et al.).

Regarding Claim 8, Patton in view of Edgington do not explicitly teach, however, Ickman teaches a system according to claim 1, wherein the defined pattern expressions include a defined pattern expression for identifying hashtags [¶ 0039] utilize a "hashtag" format to identify, within a textual contents of a message, the names of one or more topics associated with the message. An exemplary "hashtag" format may comprise, e.g., a reference to the sport of tennis in the phrases: "I played #tennis today!" and "I watched Wimbledon on television. #tennis". The device  may therefore evaluate messages to identify hashtag-labeled references  embedded in such messages in order to identify trends among the references to various content items).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  Ickman with Patton and Edgington in order to utilize hashtags to identify information, because it would have enabled the system to identify a particular information using hashtag format.

Claim 18 is rejected under the same rationale as claim 8.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patton in view of Edgington further in view of US 2019/0228186 (Atreya et al.).

Regarding Claim 9, Patton in view of Edgington do not explicitly teach, however, Atreya teaches a system according to claim 1, wherein the defined pattern expressions include a defined pattern expression for identifying license plate numbers ([¶ 0072] To increase the accuracy of identifying data as containing classified or sensitive information, an entity engine executing in the computing environment may classify content into various content types by applying a set of predefined entity definitions. Each entity definition may include a combination of a regular expression, a set of terms, and/or a set of dictionary entries, among others for a particular content type (e.g., account identifier, phone numbers, license plate numbers, birthdate, credit card numbers)) (emphasis added).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  Atreya with Patton and Edgington in order to define a regular expression to identify license plate numbers, because it would have enabled the system to identify a particular information based on define pattern expression.

Claim 19 is rejected under the same rationale as claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UMAR CHEEMA can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448